                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

HARRY ANTHONY SCHEINA, III,                 )
                                            )
                  Plaintiff,                )
                                            )       Case No. 18-03210-CV-S-BP
       v.                                   )
                                            )
JAMES SIGMAN, et al.                        )
                                            )
                                            )
                  Defendants.               )

                      STIPULATION OF DISMISSAL BY PARTIES


       Pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, the parties hereby

stipulate that pursuant to Defendant Texas County’s Rule 68 Offer of Judgment, Plaintiff

dismisses his causes of action against Defendants James Sigman and Jennifer Tomaszewski with

prejudice.


                                                    Respectfully Submitted,



                                                    STEELMAN & GAUNT

                                                    /s/ Stephen F. Gaunt
                                            By:     ___________________________
                                                    David L. Steelman, #27334
                                                    Stephen F. Gaunt, #33183
                                                    901 N. Pine St, Suite 110
                                                    P.O. Box 1257
                                                    Rolla, MO 65402
                                                    Telephone:     573-341-8336
                                                    Fax:           573-341-8548
                                                    dsteelman@steelmanandgaunt.com
                                                    sgaunt@steelmanandgaunt.com


                                        LAW OFFICE OF CHRISTOPHER J. SWATOSH
      /s/ Christopher J. Swatosh
By:   ______________________________
      Christopher J. Swatosh, # 45845
      P.O. Box 190
      200 E. Washington St.
      Ava, MO 65608
      Telephone:     417-683-2987
      Fax:           417-683-2983
      cswatosh@getgoin.net

      ATTORNEYS FOR PLAINTIFF


      KECK & PHILLIPS, L.L.C.


      /s/John Spurlock
By:   _________________________________

      John Spurlock #69362
      3140 E. Division
      Springfield, MO 65802
      Ph (417) 890-8989
      Fax (417) 890-8990
      john@kpwlawfirm.com

      ATTORNEY FOR DEFENDANTS
      SIGMAN AND TOMASZEWSKI


      FISHER, PATTERSON, SAYLER &
      SMITH, LLP

      /s/ Portia C. Kayser
By:   ___________________________
      Portia C. Kayser, #63527MO
      1010 Market Street, Suite 1650
      St. Louis, MO 63101
      Telephone: (314) 561-3675
      Facsimile: (314) 571-6792
      pkayser@fisherpatterson.com

      ATTORNEY FOR DEFENDANT TEXAS
      COUNTY, MISSOURI
                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on this 15th day of October, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent notification of such
filing to all counsel of record.


                                                               /s/ Stephen F. Gaunt
